Citation Nr: 0630419	
Decision Date: 09/27/06    Archive Date: 10/04/06

DOCKET NO.  99-11 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.	Service connection for a psychiatric disorder.  

2.	Service connection for psychosis for the purpose of 
establishing eligibility to treatment under 38 U.S.C.A. § 
1702 (2002).  


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 




INTRODUCTION

The veteran had active service from September 1965 to June 
1968.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in March 1999 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Hartford, Connecticut.  


FINDINGS OF FACT

1.	The record contains no evidence of a current psychiatric 
disorder, or that the veteran's claimed psychiatric disorder 
relates to his service.    

2.	The medical evidence shows the veteran did not develop a 
psychosis within two years after his separation from service.


CONCLUSIONS OF LAW

1.	A current psychiatric disorder was not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.	A psychosis was not incurred during service for purposes 
of establishing eligibility for VA treatment.  38 U.S.C.A. §§ 
1702, 5107 (West 2002).

  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a psychiatric 
disorder and entitlement to treatment for this disorder under 
38 U.S.C.A. § 1702 (2002).  In the interest of clarity, the 
Board will initially discuss whether these issues have been 
properly developed for appellate purposes.  The Board will 
then address the merits of the issues, providing relevant VA 
law and regulations, the relevant facts, and an analysis of 
its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in a letter 
from VA dated in March 2001.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  In this letter, the RO informed the 
veteran of the evidence needed to substantiate his claims, 
and requested from the veteran relevant evidence, or 
information regarding evidence pertaining to the appeal which 
the RO should obtain for the veteran (the Board also finds 
that the veteran was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claims).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (veteran should be 
notified that he should submit any pertinent evidence in his 
possession).  And in this letter, the RO advised the veteran 
of the respective duties of the VA and of the veteran in 
obtaining evidence needed to substantiate his claims.  

The Board notes two deficiencies with VCAA notification, 
however.  The RO provided notification to the veteran after 
the initial adjudication of his claims in the March 1999 
rating decision on appeal.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (VCAA notice must be provided to a 
claimant before the initial unfavorable RO decision).  And 
the RO did not provide the veteran with timely notification 
regarding increased ratings and effective dates for the award 
of benefits.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).     

Nevertheless, despite the timing and the inadequate notice, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision here.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  First, VA readjudicated the 
veteran's claims - in the November 2001 and March 2006 
Supplemental Statements of the Case - following the proper 
VCAA notice letter in March 2001.  These readjudications 
comply with the remedial actions outlined in Mayfield, 444 
F.3d 1328.  And second, any questions as to the appropriate 
evaluations or effective dates to be assigned here are 
rendered moot.  As will be detailed further below, the 
veteran's claims will be denied and no ratings or effective 
dates will be assigned.  As such, there can be no possibility 
of any prejudice to the veteran.            

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  38 
U.S.C.A. § 5103A.  This requirement also has been met.  VA 
attempted to obtain medical records noted by the veteran as 
relevant to this appeal.  The Board notes that, in the August 
2005 remand, it specifically requested that the RO assist the 
veteran in obtaining medical records from an institution in 
Florida at which the veteran claimed to have received 
treatment in the 1970s, soon after his discharge from 
military service.  But the veteran did not execute the VA 
Forms 21-4142 that would have enabled such assistance.  
Moreover, the Board requested that the RO provide the veteran 
with medical examination into whether his current disorder is 
related to service.  But the veteran did not report for a 
scheduled VA compensation medical examination, despite notice 
to the veteran at his most recent address of record.  Given 
the RO's efforts pursuant to the August 2005 Board remand, 
the Board finds that VA has met its duty to assist the 
veteran with his claims in this matter.  

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  The Merits of the Claim for Service Connection

In September 1998, the veteran filed a claim to reopen a 
service connection claim for a psychiatric disorder 
originally denied in January 1970.  In March 1999, the RO 
denied this claim.  In August 2005, the Board reopened the 
veteran's claim after finding that the veteran had submitted 
new and material evidence.  In that decision, the Board also 
remanded this matter, seeking additional development and 
medical inquiry.  

In the veteran's statements of record, the veteran claims 
that he had never experienced a psychiatric disorder prior to 
military service, but that while in service he developed such 
problems.  He claims that a current psychiatric disorder is 
related to the in-service problems, moreover.  For the 
reasons set forth below, however, the Board disagrees with 
the veteran's claim.    

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131 (2002); 38 C.F.R. § 3.303(a) 
(2005).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2005).  Certain conditions, 
such as arthritis, will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

To establish service connection for a disability, a claimant 
must submit the following:  First, medical evidence of a 
current disability.  Second, medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease.  And third, medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

In this matter, the medical evidence shows that the veteran 
manifested symptomatology of a psychiatric disorder while in 
service.  Service medical records indicate that the veteran 
experienced a psychiatric disorder while in Vietnam.  These 
records reflect treatment for anxiety and depression in April 
1967 and May 1968.  These records show that medical personnel 
prescribed the veteran Thorzine in May 1968 after finding 
that other medications had proven ineffective.  VA medical 
records show, moreover, that in December 1969, approximately 
18 months after discharge, a VA examiner stated that the 
veteran had a paranoid personality.  Though the examiner 
withheld a diagnosis of psychosis at that time, he warned 
that "the possibility of this individual developing a 
schizophrenic reaction must be kept in mind."  Based on this 
evidence, the Board finds the second element of Pond 
established here.  Pond, 12 Vet. App. at 346. 

But the record does not support the first and third elements 
of Pond.  

As to the first Pond element, the Board finds unestablished 
the veteran's claim to a current psychiatric disorder.  As 
already noted, VA afforded the veteran a medical examination 
and opinion to determine the veteran's current status, but he 
did not appear for the scheduled examination.  The Board 
notes private medical records showing diagnoses of 
schizophrenia - undifferentiated, and schizo-affective 
disorder.  But these records are dated in the 1970s and do 
not reflect the veteran's current mental status.  As such, 
the Board finds the first element of Pond unestablished here.  
Pond, 12 Vet. App. at 346.  "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability. . . .  In 
the absence of proof of a present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).   

As to the third Pond element, there is no medical evidence in 
the record of a nexus between any current psychiatric 
disability and the in-service manifestations of a psychiatric 
disorder.  Based on the evidence of record, and the lack of 
medical evidence affirmatively connecting any current 
disorder with the veteran's in-service symptomatology, the 
Board finds the third element of Pond unestablished here.  In 
this regard, the Board again notes that the veteran was 
provided with a VA compensation examination to determine 
whether current and in-service disorders could be related - 
but, despite proper notice to the veteran's current address 
of record, the veteran did not appear for the examination.  
As such, the Board has no other option than to find that the 
third element of Pond is unestablished here as well.  Pond, 
12 Vet. App. at 346.

In making its determinations here, the Board considered the 
veteran's statements.  Though persuasive, the Board must 
nevertheless look to medical evidence of record in 
determining the issues on appeal.  The Board must rely 
primarily on medical professionals, and not lay persons, when 
determining matters of etiology and medical diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  And in this 
appeal, the Board finds the preponderance of the competent 
evidence of record against the veteran's service connection 
claim.  38 U.S.C.A. § 5107, Gilbert, supra.  


III.  The Merits of the Claim for Benefits under 38 U.S.C.A. 
§ 1702.

The veteran claims entitlement to VA treatment for psychosis.  
In relevant part, the law provides that VA shall furnish to 
eligible veterans hospital care and medical services which VA 
determines to be needed.  Such treatment shall be provided to 
any veteran for a service-connected disability, to any 
veteran who has a service-connected disability rated at 50 
percent or more, and to veterans in certain other 
circumstances.  38 U.S.C.A. § 1710 (West 2002).

Service connection for a psychosis may be established under 
the provisions of 38 U.S.C.A. § 1702 for the purpose of 
establishing eligibility for such treatment.  That section 
provides that any veteran of World War II, the Korean 
conflict, the Vietnam era, or the Persian Gulf War who 
developed an active psychosis (1) within two years after 
discharge or release from the active military, naval, or air 
service, and (2) before July 26, 1949, in the case of a 
veteran of World War II, before February 1, 1957, in the case 
of a veteran of the Korean conflict, before May 8, 1977, in 
the case of a Vietnam era veteran, or before the end of the 
two-year period beginning on the last day of the Persian Gulf 
War, in the case of a veteran of the Persian Gulf War, shall 
be deemed to have incurred such disability in the active 
military, naval, or air service.  38 U.S.C.A. § 1702 (2002).

The record shows the veteran served during the Vietnam era 
and was separated from service in June 1968.  But the medical 
evidence does not show that the veteran was diagnosed with a 
psychosis within 2 years of this discharge date.  Rather, the 
evidence indicates the opposite.  In the December 1969 VA 
examination report already noted, in which the veteran is 
diagnosed with a personality disorder and paranoid 
personality, the VA examiner stated that the veteran was 
without psychosis.  As no other medical evidence disputes 
this conclusion, the Board finds the preponderance of the 
medical evidence against the veteran's claim to treatment 
under 38 U.S.C.A. § 1702.  See 38 U.S.C.A. § 5107, Gilbert, 
supra. 



	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a psychiatric disorder is denied.    

The claim for service connection for a psychosis for the 
purpose of establishing eligibility for treatment under the 
provisions of 38 U.S.C.A. § 1702 is denied.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


